UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1346


KEITH ALEXANDER ASHE,

                    Plaintiff - Appellant,

             v.

ERIC HARGAN, Acting Secretary, U.S. Department of Health and Human
Services,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:17-cv-03522-GJH; 8:17-cv-03730-GJH)


Submitted: August 16, 2018                                        Decided: August 20, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Keith Alexander Ashe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Keith Alexander Ashe appeals the district court’s order dismissing his civil

complaint on the ground that Ashe’s claims are barred by the doctrine of res judicata, and

denying his motion to proceed in forma pauperis. On appeal, we confine our review to

the issues raised in the Appellant’s brief. See 4th Cir. R. 34(b). Because Ashe’s informal

brief does not challenge the basis for the district court’s disposition, Ashe has forfeited

appellate review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th

Cir. 2014) (“The informal brief is an important document; under Fourth Circuit rules, our

review is limited to issues preserved in that brief.”). Accordingly, we grant leave to

proceed in forma pauperis (IFP) before this court * and affirm the district court’s

judgment. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                                AFFIRMED




       *
          Ashe does challenge the district court’s denial of IFP status. The district court’s
ruling, based on a different application than that filed with this court, was well-within the
district court’s discretion. See Dillard v. Liberty Loan Corp., 626 F.2d 363, 364 (4th Cir.
1980) (setting forth standard of review).


                                             2